Case 2:20-cv-01625-ACA Document 1-1 Filed 10/15/20 Page 1 of 6            FILED
                                                                 2020 Oct-16 AM 09:24
                                                                 U.S. DISTRICT COURT
                                                                     N.D. OF ALABAMA




                     EXHIBIT A
                                            DOCUMENT 2
                                                              ELECTRONICALLY
         Case 2:20-cv-01625-ACA Document 1-1 Filed 10/15/20 Page 29/10/2020
                                                                   of 6           FILED
                                                                            4:00 PM
                                                                                    01-CV-2020-903176.00
                                                                                    CIRCUIT COURT OF
                                                                               JEFFERSON COUNTY, ALABAMA
                                                                            JACQUELINE ANDERSON SMITH, CLERK
             IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

VICTORIA HILLMAN,                               )
                                                )
        Plaintiff,                              )
                                                )
v.                                              ) CIVIL ACTION NO.
                                                )
WAL-MART STORES EAST, LP;                       )
                                                )
        Defendant.                              )

                                           COMPLAINT

        COMES NOW the Plaintiff, and files this Complaint, by and through her counsel. In

support thereof, Plaintiff states as follows:

                                   FACTUAL BACKGROUND

        1.      Plaintiff is a resident, adult citizen of Jefferson County, Alabama.

        2.      Wal-mart Stores East, LP, is a corporation doing business in Jefferson County,

Alabama.

        3.      Fictitious Parties A-Z, whether singular or plural, are those legal entities who are

legally responsible for any or all of the damages Plaintiff suffered as a result of the fall at issue in

this case, through claims of negligence, wantonness, or any other tortious acts of third parties

which caused or contributed to the Plaintiff’s fall.

        4.      The incident which forms the basis of Plaintiff’s Complaint occurred in Jefferson

County, Alabama, at the Walmart located at 1600 Montclair Rd, Irondale, AL 35210.

                                            COUNT I
                                     NEGLIGENCE/WANTONNESS

        5.      Plaintiff reaffirms and realleges each paragraph above as if fully set forth herein.

        6.      On or about December 10, 2018, the Plaintiff was a business invitee of the Walmart

located at 1600 Montclair Rd, Irondale, AL 35210.
                                           DOCUMENT 2
         Case 2:20-cv-01625-ACA Document 1-1 Filed 10/15/20 Page 3 of 6




       7.      On the above-referenced date, a substance was on the floor, thus creating an

unreasonably dangerous condition.

       8.      One or more employees of Walmart caused the unreasonably dangerous condition

and/or knew and/or should have known of the unreasonably dangerous condition.

       9.      Walmart owed a duty to the Plaintiff to exercise reasonable care in maintaining its

premises in a reasonable safe condition.

       10.     Walmart breached its above-referenced duty and acted negligently and/or wantonly

in causing and/or failing to correct said unreasonably dangerous condition.

       11.     As a result of Walmart’s above-referenced negligence and/or wantonness, the

Plaintiff was caused to suffer damages, including but not limited to personal injury, great pain and

suffering, medical expense and lost wages.

       12.     The Plaintiff is entitled to punitive damages pursuant to Code of Alabama § 6-11-

20.

                                      COUNT II
                               NEGLIGENCE/WANTONNESS

       13.     Plaintiff reaffirms and realleges each paragraph above as if fully set forth herein.

       14.     Defendant(s) owed a duty to the Plaintiff to train, hire, and supervise employees in

a reasonably prudent manner.

       15.     Upon information and belief, Defendant and/or Defendant’s agents breached its

above-referenced duties and trained, supervised, and/or hired Defendant’s agents in a negligent

and/or wanton manner.

       16.     The negligence and/or wantonness of Defendant and Defendant’s agents

proximately caused the incident and damages complained of herein.
                                          DOCUMENT 2
         Case 2:20-cv-01625-ACA Document 1-1 Filed 10/15/20 Page 4 of 6




       17.     Defendant is responsible for the tortious conduct of Defendant’s agent based on the

theory of respondeat superior.

       18.     The Plaintiff is entitled to punitive damages pursuant to Code of Alabama § 6-11-

20.

       WHEREFORE, Plaintiff demands compensatory and punitive damages in an amount to

be determined by the Court.


                                                    s/ Mark Erdberg
                                                    Mark Erdberg (ERD003)
                                                    Attorney for Plaintiff

                                                    s/ Jaime C. Erdberg
                                                    Jaime C. Erdberg (ERD004)
                                                    Attorney for Plaintiff



OF COUNSEL:
Jaffe & Erdberg
600 20th Street North, Suite 400
Birmingham, Alabama 35203
(205) 323-4500
mark@333lawyers.com
jaime@333lawyers.com

PLEASE SERVE DEFENDANT VIA CERTIFIED MAIL
WAL-MART STORES EAST, LP
c/o CT Corporation System, Registered Agent
2 North Jackson Street, Suite 605
Montgomery, AL 36104
                         DOCUMENT 6
Case 2:20-cv-01625-ACA Document 1-1 Filed 10/15/20 Page 5 of 6
                         DOCUMENT 6
Case 2:20-cv-01625-ACA Document 1-1 Filed 10/15/20 Page 6 of 6
